  Case 13-39404         Doc 50     Filed 11/02/18 Entered 11/02/18 11:37:40              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-39404
         Eric Deon Frazier
         Elissa Joy Frazier
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/07/2013.

         2) The plan was confirmed on 12/16/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/19/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,210.00.

         10) Amount of unsecured claims discharged without payment: $226,518.56.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-39404       Doc 50       Filed 11/02/18 Entered 11/02/18 11:37:40                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $38,720.00
       Less amount refunded to debtor                         $1,457.71

NET RECEIPTS:                                                                                   $37,262.29


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,662.53
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,662.53

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC              Unsecured            NA         339.00           339.00        339.00        0.00
ASSET ACCEPTANCE LLC            Unsecured            NA         364.15           364.15        364.15        0.00
ATG Credit                      Unsecured         386.00           NA               NA            0.00       0.00
ATG Credit                      Unsecured          20.00           NA               NA            0.00       0.00
ATG Credit                      Unsecured          70.00           NA               NA            0.00       0.00
ATG Credit                      Unsecured          25.00           NA               NA            0.00       0.00
CAVALRY INVESTMENTS             Unsecured            NA          77.40            77.40          77.40       0.00
CAVALRY PORTFOLIO SERVICES      Unsecured         728.00        728.35           728.35        728.35        0.00
CITIBANK NA/STUDENT LOAN CORP   Unsecured     12,628.00            NA               NA            0.00       0.00
Comcast                         Unsecured         159.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER           Secured             0.00           NA               NA            0.00       0.00
DEPENDON COLLECTION SE          Unsecured      2,198.00            NA               NA            0.00       0.00
FEDERAL LOAN SERVICES           Unsecured      2,574.00            NA               NA            0.00       0.00
FEDERAL LOAN SERVICES           Unsecured      5,107.00            NA               NA            0.00       0.00
FEDERAL LOAN SERVICES           Unsecured      7,372.00            NA               NA            0.00       0.00
FEDERAL LOAN SERVICES           Unsecured      7,506.00            NA               NA            0.00       0.00
GALAXY ASSET PURCHASING LLC     Unsecured            NA         651.99           651.99        651.99        0.00
MIDLAND FUNDING LLC             Unsecured         809.00        809.23           809.23        809.23        0.00
PAYDAY LOAN STORE OF IL INC     Unsecured         200.00           NA               NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC     Unsecured      1,500.00            NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured      2,982.00            NA               NA            0.00       0.00
QUANTUM3 GROUP LLC              Unsecured            NA       2,254.75         2,254.75      2,254.75        0.00
SALLIE MAE                      Unsecured      3,021.00            NA               NA            0.00       0.00
SANTANDER CONSUMER USA          Unsecured      1,565.00       2,437.08         2,437.08      2,437.08        0.00
SANTANDER CONSUMER USA          Unsecured      2,334.00       4,394.31         4,394.31      4,394.31        0.00
SANTANDER CONSUMER USA          Secured        7,575.00           0.00         6,308.43      6,308.43     546.43
SPRINT NEXTEL                   Unsecured            NA       1,664.06         1,664.06      1,664.06        0.00
TEXAS GUARANTEED STUDENT LOA    Unsecured     28,127.00     34,428.95        34,428.95            0.00       0.00
US BANK NATIONAL                Secured      122,446.00    119,135.75       129,789.55            0.00       0.00
US BANK NATIONAL                Unsecured    122,446.00            NA               NA            0.00       0.00
US BANK NATIONAL                Secured             0.00    10,653.80        10,653.80      10,653.80        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-39404          Doc 50     Filed 11/02/18 Entered 11/02/18 11:37:40                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal        Int.
Name                                Class    Scheduled      Asserted      Allowed         Paid           Paid
US CELLULAR                      Unsecured         335.00        335.35        335.35        335.35          0.00
US DEPT OF ED FEDLOAN            Unsecured     29,065.00     23,895.61     23,895.61            0.00         0.00
VISION SALON EYE CARE            Unsecured          31.00         35.43         35.43          35.43         0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $129,789.55              $0.00                    $0.00
      Mortgage Arrearage                                $10,653.80         $10,653.80                    $0.00
      Debt Secured by Vehicle                            $6,308.43          $6,308.43                  $546.43
      All Other Secured                                      $0.00              $0.00                    $0.00
TOTAL SECURED:                                         $146,751.78         $16,962.23                  $546.43

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                 $0.00
       Domestic Support Ongoing                               $0.00                $0.00                 $0.00
       All Other Priority                                     $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                               $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                             $72,415.66         $14,091.10                    $0.00


Disbursements:

       Expenses of Administration                             $5,662.53
       Disbursements to Creditors                            $31,599.76

TOTAL DISBURSEMENTS :                                                                         $37,262.29




UST Form 101-13-FR-S (09/01/2009)
  Case 13-39404         Doc 50      Filed 11/02/18 Entered 11/02/18 11:37:40                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
